Order filed April 3, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00223-CV
                                   ____________

                  IN THE INTEREST OF D.C., a Minor Child


                    On Appeal from the 257th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-05172J


                                     ORDER

      This is an accelerated appeal from a judgment signed February 14, 2014, in a
suit in which the termination of the parent-child relationship is at issue. The notice
of appeal was due March 6, 2014. See Tex. R. App. P. 26.1(b); 28.4(a). The notice
of appeal was filed March 17, 2014, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is “necessarily implied” when the
perfecting instrument is filed within fifteen days of its due date. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).

      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before April 14, 2014. See Tex. R. App. P. 26.3;
10.5(b). If appellant does not comply with this order, we will dismiss the appeal.
See Tex. R. App. P. 42.3.

                                 PER CURIAM